Citation Nr: 0321053	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  98-07 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from May 1953 to 
May 1955.  

Initially, by a December 1991 rating action, the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California denied service connection for a back disability 
but granted nonservice-connected pension benefits.  In a 
letter dated later in the same month, the RO notified the 
veteran of his pension award but did not inform him of the 
denial of his service connection claim.  

The current appeal arises from a March 1999 rating action in 
which the RO determined that new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for a low back disability, defined as degenerative 
disc disease, had not been received.  Following receipt of 
notification of the decision, the veteran perfected a timely 
appeal with respect to the denial of this issue.  

In April 2000, the Board of Veterans' Appeals (Board) 
explained that, as the veteran had not received notification 
of the initial denial of his low back claim in December 1991, 
that decision could not be considered to be final.  
Consequently, the Board remanded the issue of entitlement to 
service connection for a low back disability to the RO to 
accord the agency an opportunity to adjudicate this de novo 
claim.  Following completion of the requested development, 
including obtaining additional evidence and associating it 
with the claims folder, the RO, in July 2003, returned the 
veteran's case to the Board.  

Furthermore, by a September 1997 rating action, the RO denied 
service connection for a left wrist disability.  Following 
receipt of notification of the decision, the veteran 
perfected a timely appeal with respect to the denial of this 
claim.  Thereafter, in written statements received at the RO 
in September and October 1999, the veteran expressed his 
desire to withdraw this issue from appellate review.  As 
such, the issue of entitlement to service connection for a 
left wrist disability is not in appellate status before the 
Board.  

Additionally, in a statement received at the RO in May 2003, 
the veteran raised the issue of entitlement to service 
connection for a cardiovascular disorder.  This claim is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  


REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of the veteran's 
appeal.  Specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2002); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Concerning the application of the VCAA to the current appeal, 
the Board notes that the RO recently procured and associated 
with the veteran's claims folder copies of records of 
treatment that he had received at the Long Beach, West Los 
Angeles, Fargo, and Loma Linda VA Medical Centers (VAMCs) 
between 1990 and 2003.  Subsequently, in a statement received 
at the RO in May 2003, the veteran reported that his medical 
records are located at the Jerry L. Pettis VAMC.  
Importantly, however, the Board is uncertain whether all 
pertinent medical reports from the Jerry L. Pettis VAMC have 
been obtained and associated with the veteran's claims 
folder.  On remand, therefore, the RO should have an 
opportunity to procure any additional available medical 
records from this facility.  

Furthermore, throughout the current appeal, the veteran has 
asserted that he injured his back during service when he fell 
from a ramp and that, as a result of this in-service injury, 
he had been disabled for some time and had been placed on 
restricted duty.  The veteran has also claimed that he has 
continued to experience back symptomatology after the 
in-service accident.  In support of these contentions, the 
veteran submitted a September 1997 statement from a fellow 
serviceman who explained that he, along with the veteran, had 
been injured on the "ramp" during basic training in July 
1953; that they both "made trips together to the medical 
clinic for treatment;" that the veteran was then "put on 
light duty for the duration of his time in service;" and 
that they both "carried a medical slip of what . . . [they] 
were able to do."  

A complete and thorough review of the claims folder indicates 
that the veteran's service medical records are unavailable.  
According to the pertinent post-service medical reports which 
have been obtained and associated with the veteran's claims 
folder, at a February 1990 VA examination, the veteran 
described low back pain since an in-service back injury.  A 
physical examination of the veteran's back was normal.  The 
examiner did not diagnose a back disability.  

At a second VA examination subsequently conducted in 
September 1991, the veteran reiterated his complaints of 
backache since an in-service back injury.  An initial 
examiner concluded that the veteran's low back pain was 
secondary to trauma.  Following a physical examination and 
radiographic evaluation of the veteran's back, a second 
examiner diagnosed lumbar degenerative disc disease, which 
was most significant at L4-5.  

The report of the September 1991 VA evaluations does not 
indicate whether the examiners had access to, and reviewed, 
the veteran's claims folder, including his medical records.  
Consequently, the Board believes that, on remand, the veteran 
should be accorded a VA examination by an examiner who is 
able to review his medical records and who can render an 
informed opinion regarding the etiology of any low back 
disability diagnosed on evaluation.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered back 
treatment to him since his separation 
from active military duty in May 1955.  
After furnishing the veteran the 
appropriate release forms, obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.

2.  In addition, the RO should also 
obtain the veteran's complete clinical 
records relating to his back treatment 
from the Jerry L. Pettis VAMC since his 
separation from active military duty in 
May 1955.  

3.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature, extent, and 
etiology of any low back disability 
diagnosed on evaluation.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent low back pathology found on 
examination should be noted in the report 
of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically state whether the veteran 
has a diagnosed low back disability.  If 
so, the examiner should then express an 
opinion as to whether the diagnosed low 
back disability is at least as likely as 
not consistent with the in-service back 
injury as described by the veteran or 
whether the diagnosed low back disability 
is at least as likely as not due to the 
aging process.  

4.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a low back 
disability.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last SSOC in April 
2003.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


